DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen et al (US 2012/0310100) (“Galen”) in view of Rapp et al (US 2004/0243328) (“Rapp”) and further in view of Xu et al (US 2016/0081566) (“Xu”) and further in view of Voith (US 2002/0188211) and further in view of Fan et al (US 2018/0168466) (“Fan”).
Regarding Claim 1, while Galen teaches an atrial fibrillation (AF) detection device (Abstract, [0093]-[0095]), and further teaches calculating a PPG reference of a subject ([0067]), the AF detection device comprising: 

a processor coupled to the light sensor ([0061] signal generator 410 comprises the oximeter 410, Fig. 4, coupled to processor 412), configured to: 
retrieve an interval of PPG signal (Fig. 6, [0079] “The horizontal range of region 630 may be selected to cover any suitable length of time, such as 1, 2, 3, 4, 5, etc. seconds. Region 630 may slide across the scalogram calculating the energy parameter in real-time or off-line.” where the time of measured data is predetermined); 
perform wave processing steps by wave segmentation ([0068] how a pulse may be divided, [0071] signal morphology characteristics studied for a pulse)
perform a wave transformation steps on a predetermined interval of PPG signal to evaluate the presence of atrial fibrillation ([0093]-[0095]),
Galen fails to teach the device, configured to construct a personal AF model comprising:
The predetermined interval of PPG signal having an AF feature in the PPG signal; and 
perform a wave segmentation and 10a wave classification on the predetermined interval of PPG signal, and construct a personal reference model according to classified AF waveforms distinguished from non-AF waveforms in the PPG signal; 
a memory configured to store the personal reference model, which is corresponding to one user among different users respectively having different AF signals, and is personalized for improving identification accuracy, and
the processor is further configured to compare one segmented real-time heartbeat waveform with the stored personal reference model to identify whether the one segmented real-time heartbeat waveform is an AF waveform or not.
However Rapp teaches a physiological classification technique (Abstract, [0010] for biometric signals [0018]) comprising

perform a wave segmentation and 10a wave classification on the predetermined interval of the biometric signal ([0018] “The data is segmented into at least one classification of groups where each classification's segmentation into groups represents a correlation of data of a predefined set of quantified dynamic classification characteristics from among the selected quantified dynamic characteristics. This enables the above classification method to be used such that a subject captured time series of the selected type of dynamic process can be classified into a group of the selected classification based on correlating quantified dynamic data derived from the subject captured time series corresponding to the predefined set of quantified dynamic classification characteristics of the selected classification of groups.”), and 
construct a reference model according to classification ([0018], [0054], Abstract, a model of library characteristic comparison)
a memory configured to store the reference model ([0054]-[0055]),
comparing a measured waveform with the reference model to identify whether the waveform correlates to the dynamically classified groups ([0018] “This enables the above classification method to be used such that a subject captured time series of the selected type of dynamic process can be classified into a group of the selected classification based on correlating quantified dynamic data derived from the subject captured time series corresponding to the predefined set of quantified dynamic classification characteristics of the selected classification of groups.” Fig. 1, step 18 of comparing the measured signal with the library characterized signal from step 12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to process data of a known origin to optimize its use for 
Yet their combined efforts fail to teach the detection comprising
constructing a personal reference model according to classified AF waveforms distinguished from non-AF waveforms in the PPG signal; 
a memory configured to store the personal reference model, which is corresponding to one user among different users respectively having different AF signals, and is personalized for improving identification accuracy, and wherein 
the processor is further configured to compare one segmented real-time heartbeat waveform with the stored personal reference model to identify whether the one segmented real-time heartbeat waveform is an AF waveform or not.
However Xu teaches constructing a personal cardiac event model (Abstract, Fig. 7, cardiac classification steps, [0093] whose steps can be applied to create a personalized model)  and further teaches constructing a personal reference model which is corresponding to one user among different users respectively having different AF signals, and is personalized for improving identification accuracy ([0093]),
Teaches constructing a comparison model with classified AF waveforms distinguished from non-AF waveforms (Fig. 7, step 707, [0045]-[0046] signal segments of a pathology have been reviewed and used for judging new signal segments, Fig. 4, such as atrial fibrillation features, [0062]-[0064]); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to personalize a model of Rapp as taught by Xu with waveforms of known origin as this will provide a determination of atrial fibrillation that is most accurate to the subject. Furthermore, the teaching of Xu of comparing an obtained signature of atrial fibrillation data to identify whether the subject is experiencing atrial fibrillation (Xu: Fig. 7, step 
Yet their combined efforts fail to teach the comparison being done against one segmented heartbeat against the stored personal reference model.
However Voith teaches a physiological data processor (Abstract) and further teaches that cardiac related data may be analyzed for a single heartbeat at a time ([0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the comparison of Galen, Rapp, and Xu against a single heartbeat as taught by Voith as this provides greater sensitivity to changes occurring from heartbeat to heartbeat.
Yet their combined efforts fail to teach the comparison being done in real-time.
However Fan teaches a cardiovascular monitor (Abstract) and further teaches that a comparison of cardiovascular parameters to threshold in real time ([0254]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the comparison of Galen, Rapp, and Xu in real time as taught by Fan as this “may reduce delay to seek treatment, help to manage existing conditions, and alert the user in real-time.” (Fan [0254]).
Regarding Claim 4, Galen, Rapp, Xu, Voith, and Fan teach the15 AF detection device as claimed in claim 1, and Xu further wherein the processor is further configured to identify the AF feature using a normalized root mean square of successive RR 20difference or a Shannon entropy ([0039] heart rate variability metric can be Shannon entropy, [0044] heart rate variability metric used for wave classification).  
Regarding Claim 5, Galen, Rapp, Xu, Voith, and Fan teach the AF detection device as claimed in claim 1, and Galen teaches wherein a personal reference value is an average waveform or a probability map of the classified AF waveforms ([0067] “For example, the baseline may be calculated as an average of signal 500 over a selected amount of time or over a selected number of cardiac cycles.”).  
Regarding Claim 6, Galen, Rapp, Xu, Voith, and Fan teach the AF detection device as claimed in claim 1, and Galen further teaches wherein the processor 25is further configured to perform the wave segmentation according to diastolic peaks of the predetermined interval of PPG signal ([0068] “For example, the segment identified by points 510 and 512 and the segment identified by points 512 and 520 may define a pulse. In another example, the segments identified by points 510 and 530 may define a pulse.” describes how a pulse may be divided for analysis and describes analyzing from point 510 to 530 in the PPG pulses given in Fig. 5. These points correspond to diastolic peaks in a PPG signal.).  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen in view of Rapp and further in view of Xu and further in view of Voith and further in view of Fan and further in view of Miao et al (US 2018/0279891) (“Miao”).
Regarding Claim 2, while Galen, Rapp, Xu, Voith, and Fan teach the AF detection device as claimed in claim 1, their combined efforts fail to teach wherein the light sensor comprises a single photodiode or a photodiode array.
However Miao teaches a PPG monitoring system (Abstract) wherein the light sensing in the PPG system is performed by a photodiode ([0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the light sensing with an oximeter system in Galen with a photodiode as taught by Miao as a simple substitution of one form of light sensing (oximeter) .

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen in view of Rapp and further in view of Xu and further in view of Voith and further in view of Fan and further in view of Dhurandhar et al (US 2012/0184861) (“Dhurandhar”).
Regarding Claim 3, while Galen, Rapp, Xu, Voith, and Fan teach the15 AF detection device as claimed in claim 1, their combined efforts fail to teach wherein the predetermined interval of PPG signal is a PPG signal section within 3 to 5 minutes having the AF feature.  
However Dhurandhar teaches a pulse monitoring system (Abstract) wherein pulse may be evaluated for atrial fibrillation ([0022]) and further teaches that reliable data for analysis in pulse monitoring may collected after a five minute interval ([0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the predetermined interval of Galen, Rapp, Xu, Voith, and Fan to be a monitoring of a five minute period as taught by Dhurandhar as Dhurandar teaches this as an optimal amount of time to find a pattern in pulse data, without recording redundant information. Further, describing a 3 to 5 minute window as the appropriate time window can be considered the result of obvious routine optimization (MPEP 2144.05 II "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.")

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen in view of Rapp and further in view of Xu and further in view of Voith and further in view of Fan and further in view of Lisogurski (US 2016/0278674).
Regarding Claim 7, while Galen, Rapp, Xu, Voith, and Fan teach the15 AF detection device as claimed in claim 6, their combined efforts fail to teach wherein the processor is further 
However Lisogurski teaches a PPG signal analyzer (Abstract) and teaches that classification of waveform may be done in view of the features of PPG, such as a dicrotic notch ([0034] used to classify if pulse is valid and/or irregular).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the classification of Galen, Rapp, Xu, Voith, and Fan to utilize features such as the inflection point / dicrotic notch of Lisogurski as Galen teaches that irregular pulse morphology, such as absences of regular maxima and minima, can be used to classify atrial fibrillation ([0093]-[0095]).

Claim(s) 8, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen in view of Xu and further in view of Voith.
Regarding Claim 8, while Galen teaches an atrial fibrillation (AF) detection device (Abstract, [0093]-[0095]), comprising: 
a light sensor configured to detect light from a skin surface to output a 5photoplethysmography (PPG) signal ([0021] light sensor that outputs PPG); and 
a processor coupled to the light sensor ([0061] signal generator 410 comprises the oximeter 410, Fig. 4, coupled to processor 412), and configured to segment the PPG signal to a plurality of heartbeat waveforms ([0068] how a pulse may be divided, [0071] signal morphology characteristics studied for a pulse), and compare the plurality of heartbeat waveforms with a reference model to identify whether each of the plurality of heartbeat waveforms is an AF waveform ([0093]-[0095] atrial fibrillation analysis, [0080] where the studied morphology changes may be of a reference pulse rhythm, [0094] describes known characteristic of waveforms confirming atrial fibrillation), and further teaches an average waveform of the 
Galen fails to teach 
A personal reference model is constructed according to classified AF waveforms;
the device comprising a memory configured to previously record a personal reference model of a user, wherein the user is one of different users, and the personalized model is personalized for improving identification accuracy; and
compare the plurality of heartbeat waveforms with the personal reference model to identify whether each of the plurality of heartbeat waveforms is an AF waveform.
wherein the personal reference model is an average waveform of the classified AF waveforms formed by respectively averaging data of the classified AF waveforms at each time point, or a probability map of the classified AF waveforms.
However Xu teaches construct a personal cardiac event model (Abstract, Fig. 7, cardiac classification steps, [0093] whose steps can be applied to create a personalized model) comprising:
the device comprising a memory configured to previously record a personal reference model of a user, wherein the user is one of different users, and the personalized model is personalized for improving identification accuracy ([0063] storage saves clusters, thus will save personalized clusters when steps used to create a personalized model, [0093] personalization); and
compare the plurality of heartbeat waveforms with the personal reference model to identify whether each of the plurality of heartbeat waveforms is an AF waveform ([0064] with one of the clusters contains the information of an atrial fibrillation waveform.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to retrieve the segmented pulses of the whole predetermined 
Regarding Claim 11, Galen, Xu, and Voith teach the15 AF detection device as claimed in claim 8, wherein the comparison is between an average reference waveform and a plurality of heartbeat waveforms (See Claim 8 Rejection, Fig. 7, step 704), and Xu further teaches where the comparison is of similarity or correlation  ([0039] heart rate variability metric can be Shannon entropy, [0044] heart rate variability metric used for wave classification, entropy is a measure of similarity).  
Regarding Claim 13, Galen, Xu, and Voith teach the AF detection device as claimed in claim 8, and Galen further teaches the comprising: 
an indication unit configured to represent an appearance, a number of accumulated times or a temporal distribution of the AF waveforms ([0104] display of arrhythmia would include display of determined atrial fibrillation), and  
25a light source configured to illuminate the skin surface ([0030]).
Regarding Claim 14, Galen, Xu, and Voith teach the AF detection device as claimed in claim 8, and Xu further teaches wherein the processor is configured to previously construct the personal reference model according to a predetermined interval of signal (See Claim 8 Rejection, the segmented waves of Galen acting as predetermined intervals, used by Xu to construct the personal reference model), which is a PPG signal outputted by the light sensor (See Claim 8 Rejection, the reference comparison would be against a measured PPG signal, where PPG signals are output by light sensors), having an AF feature (See Claim 8 Rejection).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen in view of Xu and further in view of Voith and further in view of Miao.
Regarding Claim 9, while Galen, Xu, and Voith teach the AF detection device as claimed in claim 8, their combined efforts fail to teach wherein the light sensor comprises a single photodiode or a photodiode array.
However Miao teaches a PPG monitoring system (Abstract) wherein the light sensing in the PPG system is performed by a photodiode ([0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the light sensing with an oximeter system in Galen with a photodiode as taught by Miao as a simple substitution of one form of light sensing (oximeter) for another (photodiode) to obtain predictable results of a standardized method for measuring the pulse changes reflect in the transmitted light.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen in view of Xu and further in view of Voith and further in view of Worthington (US 2009/0324024).
Regarding Claim 12, while Galen, Xu, and Voith teach the15 AF detection device as claimed in claim 8, their combined efforts fail to teach wherein 
the processor is configured to calculate a probability value of each of the 20plurality of heartbeat waveforms according to the probability map, and 
the plurality of heartbeat waveforms are continuous heartbeat waveforms.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the classification of Galen, Xu, and Voith to utilize probability maps as the expected ‘face’ can be considered the personal reference model for atrial fibrillation. Once the probability map is set for a person, the expected face / atrial fibrillation data can be compared against future data of the user. This would be done against the gathered plurality of heartbeat waveforms.

Claim(s) 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen in view of Rapp and further in view of Xu and further in view of Voith.
Regarding Claim 15, while Galen teaches an operating method of an atrial fibrillation (AF) detection device (Abstract, [0093]-[0095]), the operating method comprising: 
retrieve an interval of PPG signal (Fig. 6, [0079] “The horizontal range of region 630 may be selected to cover any suitable length of time, such as 1, 2, 3, 4, 5, etc. seconds. Region 630 may slide across the scalogram calculating the energy parameter in real-time or off-line.” where the time of measured data is predetermined, [0021] light sensor that outputs PPG);
identifying AF waveforms in a PPG signal, the identifying comprising: 
segmenting the PPG signal to a plurality of heartbeat waveforms ([0068] how a pulse may be divided, [0071] signal morphology characteristics studied for a pulse); 
comparing the plurality of heartbeat waveforms with the known characteristics of atrial fibrillation ([0093]-[0095]); and  
15identifying whether each of the plurality of heartbeat waveforms is an AF waveform ([0093]-[0095]) and further teaches an average waveform of the waveforms formed by 
Galen fails to teach the operating method including constructing a reference model according to a photoplethysmography (PPG) signal, the constructing comprising the above steps.
5retrieving a predetermined interval of PPG signal having an AF feature in the PPG signal: 
performing a wave segmentation and a wave classification on the predetermined interval of PPG signal to distinguish AF waveforms from non-AF waveforms in the PPG signal; and 
constructing a personal reference model according to the classified AF 10waveforms, wherein the personal reference model is corresponding to one user among different users respectively having different AF signals, and is personalized for improving identification accuracy; and 
using the personal reference model instead of the known atrial fibrillation characteristics and using the personal reference model as the basis for current PPG signal analysis, 
wherein the personal reference model is an average waveform of the classified AF waveforms formed by respectively averaging data of the classified AF waveforms at each time point, or a probability map of the classified AF waveforms.
However Rapp teaches a physiological classification technique (Abstract, [0010] for biometric signals [0018]) comprising
Receiving predetermined interval of a biometric signal having quantifiable dynamic characteristics ([0018] “capturing reference time series associated with a selected type of dynamic process. Data of selected quantifiable dynamic characteristics for each reference time series is derived.”); and 

construct a reference model according to classification ([0018], [0054], Abstract, a model of library characteristic comparison)
a memory configured to store the reference model ([0054]-[0055]),
comparing a measured waveform with the reference model to identify whether the waveform correlates to the dynamically classified groups ([0018] “This enables the above classification method to be used such that a subject captured time series of the selected type of dynamic process can be classified into a group of the selected classification based on correlating quantified dynamic data derived from the subject captured time series corresponding to the predefined set of quantified dynamic classification characteristics of the selected classification of groups.” Fig. 1, step 18 of comparing the measured signal with the library characterized signal from step 12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to process data of a known origin to optimize its use for classification as taught by Rapp for the atrial fibrillation analysis of Galen as this provides a means on how to obtain the atrial fibrillation characteristics used to evaluate the PPG signal in Galen ([0093]-[0095]). 
Yet their combined efforts fail to teach the detection comprising

a memory configured to store the personal reference model, which is corresponding to one user among different users respectively having different AF signals, and is personalized for improving identification accuracy,
wherein the personal reference model is an average waveform of the classified AF waveforms formed by respectively averaging data of the classified AF waveforms at each time point, or a probability map of the classified AF waveforms.
However Xu teaches constructing a personal cardiac event model (Abstract, Fig. 7, cardiac classification steps, [0093] whose steps can be applied to create a personalized model)  and further teaches constructing a personal reference model which is corresponding to one user among different users respectively having different AF signals, and is personalized for improving identification accuracy ([0093]),
Teaches constructing a comparison model with classified AF waveforms distinguished from non-AF waveforms (Fig. 7, step 707, [0045]-[0046] signal segments of a pathology have been reviewed and used for judging new signal segments, Fig. 4, such as atrial fibrillation features, [0062]-[0064]); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to personalize a model of Rapp as taught by Xu with waveforms of known origin as this will provide a determination of atrial fibrillation that is most accurate to the subject. Furthermore, the teaching of Xu of comparing an obtained signature of atrial fibrillation data to identify whether the subject is experiencing atrial fibrillation (Xu: Fig. 7, step 707, [0045]-[0046] signal segments of a pathology have been reviewed and used for judging new signal segments, Fig. 4, such as atrial fibrillation features, [0062]-[0063]), acts as the data of known origin analyzed in Rapp. Also, it would have been obvious to compare the heartbeat waveform of Galen with the stored comparison model of Rapp, further calibrated into a personal 
Regarding Claim 16, Galen, Rapp, Xu, and Voith teach the operating method as claimed in claim 15, and Galen further teaches wherein the wave segmentation is performed according to diastolic peaks of the predetermined interval of PPG signal ([0068] “For example, the segment identified by points 510 and 512 and the segment identified by points 512 and 520 may define a pulse. In another example, the segments identified by points 510 and 530 may define a pulse.” describes how a pulse may be divided for analysis and describes analyzing from point 510 to 530 in the PPG pulses given in Fig. 5. These points correspond to diastolic peaks in a PPG signal.).  
Regarding Claim 19, Galen, Rapp, Xu, and Voith teach the operating method as claimed in claim 15, wherein the comparison is between an average reference waveform (See Claim 15 Rejection, of atrial fibrillation) and a plurality of heartbeat waveforms (See Claim 15 Rejection), and Xu further teaches where the comparison is of similarity or correlation  ([0039] heart rate variability metric can be Shannon entropy, [0044] heart rate variability metric used for wave classification, entropy is a measure of similarity).  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen in view of Rapp and further in view of Xu and further in view of Voith and further in view of Lisogurski.
Regarding Claim 17, while Galen, Rapp, Xu, and Voith teach the15 operating method as claimed in claim 16, wherein the wave classification is performed on segmented heartbeat 
However Lisogurski teaches a PPG signal analyzer (Abstract) and teaches that classification of waveform may be done in view of the features of PPG, such as a dicrotic notch ([0034] used to classify if pulse is valid and/or irregular).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the classification of Xu to utilize features such as the inflection point / dicrotic notch of Lisogurski as Galen teaches that irregular pulse morphology, such as absences of regular maxima and minima, can be used to classify atrial fibrillation ([0093]-[0095]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galen in view of Rapp and further in view of Xu and further in view of Voith and further in view of Worthington.
Regarding Claim 20, while Galen, Rapp, Xu, and Voith teach the operating method as claimed in claim 15, their combined efforts fail to teach wherein the comparing comprises: calculating a probability value of each of the plurality of heartbeat waveforms according to the probability map.
However Worthington teaches a categorizing system (Abstract) wherein the categorization of desired data may utilize a probability map ([0050] tries to match face in image, creates a probability map reflecting expected location, trained to find best probability map / personal reference probability map, this map then used for particular face onwards).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the classification of Galen, Rapp, Xu, and Voith to utilize probability maps as the expected ‘face’ can be considered the personal reference model for atrial fibrillation. Once the probability map is set for a person, the expected face / atrial fibrillation 

Response to Arguments
Applicant’s amendments and arguments filed 3/01/2022 with respect to the 35 USC 103 rejection of claim 1 have been fully considered and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Galen, Rapp, Xu, Voith, and Fan. 
Applicant’s amendments and arguments filed 3/01/2022 with respect to the 35 USC 103 rejection of Claim 8 have been fully considered, but are not persuasive. While the above arguments and amendments were persuasive, the limitations on how to create a personal reference model are not outlined in this claim, thus not necessitating the teachings of Rapp and the amendment relates to subject matter previously shown as obvious by Galen. However, upon further consideration, a new ground(s) of rejection is made in view of Galen, Xu, and Voith, supporting the use of an averaging taught in Galen.
Applicant’s amendments and arguments filed 3/01/2022 with respect to the 35 USC 103 rejection of claim 15 have been fully considered and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Galen, Rapp, Xu, and Voith. 
Consequently, claims 2-7, 9, 11-14, 16-17, and 19-20 remain rejected based on their dependency of rejected independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791